DETAILED ACTION
Status of the Claims
1.	Claims 1-41 are being examined.
	Claims 42-55 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 42-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…estimate of a true relative abundance of target analyte….. using a nanopore device” and “…translocation of charged analytes through said 
Claim 1 recites in lines 11-12, “plurality of event signatures…….. of said target analytes or said reference analytes” and lines 13-14 recites “identifying…. first event signatures associated with said target analyte……. second event signatures associated with said reference analyte”. It is unclear to the examiner how both the first event and second event signatures are being identified when only target analyte OR reference analyte is being translocated through the nanopore. The limitation as written is indefinite and vague. 
Examiner is further unclear with the term “each sample”. The term creates ambiguity as to how many samples are being analyzed since the preamble of claim recites “a mixed unknown sample”. 

Claim 1 recites the limitation "said sample" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said reference control sample" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “said target control sample”, "said reference control sample" and “said mixed control sample” in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the true fraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said target control sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the reference control sample" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said unknown" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said unknown" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "said sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said first analyte" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "said second analyte" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Clams 2-4, 7, 9-15, 17-19, 22, 23, 28-37, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites in part control sample comprising said target analytes, but not said reference analytes. The limitation does not further limit claim 1 from which it depends because claim 1 control sample requires a known relative abundance i.e. ratio of target analytes to reference analytes, thus the reference analytes are part of the control sample and cannot be removed as indicated in claim 2. 
Claim 3 recites in part control sample comprising said reference analytes, but not said target analytes. The limitation does not further limit claim 1 from which it depends because claim 1 control sample requires a known relative abundance i.e. ratio of target analytes to reference analytes, thus the target analytes are part of the control sample and cannot be removed as indicated in claim 3.
Claim 4 recites in part control sample comprising said target analytes, but not said reference analytes. The limitation does not further limit claim 1 from which it depends because claim 1 control sample requires a known relative abundance i.e. ratio of target analytes to reference analytes, thus the reference analytes are part of the control sample and cannot be removed as indicated in claim 4. 


  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795